department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer 1d number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b state c date of formation d geographic area e political_party f dollars amount g dollars amount h dollars amount j dollars amount k dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a nonprofit corporation under the laws of the state of b on c your purposes as set out in your articles of incorporation are to promote the general welfare of your members party government and community you also consider persons seeking public_office preference of such persons and you participate in projects and endeavors that are for the betterment of your community government and fellow men your bylaws state that your object shall be to promote the political and social welfare of your membership the community of d and vicinity your bylaws also reiterate the purposes outlined in your articles of incorporation you are organized on a membership basis all members must be registered members of the e political_party within b any registered e voter in b may become a candidate for membership such candidate must be vouched for by a member in good standing and voted upon at a regular meeting continuance of membership is at the sole discretion of the board_of directors in furtherance of your purposes you are engaged in the following activities you conduct bingo once a week this includes traditional bingo and substantially_similar variations as well as instant bingo the events take place at a local veterans’ facility and are open to the public they are made known to your members at your monthly meetings and via your monthly newsletter the veterans’ organization also advertises the bingo by putting it on their calendar the events are conducted by two paid staff members and one volunteer one compensated staff person is a member operates and coordinates the bingo the other compensated staff person is a non-member the volunteer is also a non- member one person is assigned the responsibility of handling the instant bingo food and beverages are available at the events but you are not involved as the veterans’ organization handles all food and beverage sales you estimate that you spend hours a week on bingo bingo is legal in the locality where your events take place if conducted for charitable and other nonprofit purposes you have the requisite gaming licenses from the county for both bingo and instant bingo net bingo proceeds are used mainly to provide local college and high school scholarships and to a much lesser extent to support other community needs as they arise amounts not used in one year are kept in the bingo account a separate_account used only for bingo revenues and expenditures_for distribution in the following year if you should dissolve any remaining funds in the bingo account would go into the endowment fund of the local community college and a large portion of your bingo receipts are paid out as bingo prizes the payout percentage from bingo was about supplies and equipment of conducting bingo remained much the same over the two years and consumed about scholarships each year for the last two years of the bingo receipts each year approximately of your bingo revenue was expended for for the last two years respectively other direct costs eg payroll rent scholarships are not limited to your members or their children the applications are reviewed by the board members and the qualified candidates then receive a pro-rata portion of the money set_aside for scholarships for the year applications are distributed to area schools the program is also publicized and applications are made available at your bingo_games as well as promoted by your members to potential applicants and mentioned in your monthly newsletter the number of awards depends on the amount of funds available awards are usually f dollars each for college students and g dollars each for high school students - you also conduct annual or semi-annual bull roasts tickets are sold to those who wish to attend the events which serve food and drinks and have live music an estimated hours per year are spent to conduct this activity you also vet endorse political candidates and provide political fundraiser tickets for members you consider the candidacies of any persons seeking public_office or the preference of such persons they are invited to your monthly meetings your board_of directors then decides whether to endorse the candidate if your board decides to do so the endorsement is publicized you also purchase tickets to political fundraising events tickets are purchased using funds from your membership dues and the net_income from the bull roasts they are then given out to your members at letter rev catalog number 47628k membership meetings via a raffle mechanism whereby each member present at the meeting receives a raffle ticket and the randomly selected winners then receive tickets to the fundraiser events you estimate that you spend hours a month on these activities your expenditures_for these tickets have more than doubled over the last few years and were h dollars in the most recent year you also hold monthly membership meetings and produce a monthly newsletter during your meetings you discuss coordinate and report on your operations and activities members are welcome to bring guests you also publish a newsletter to communicate your activities and to serve as a forum for the exchange of views editorials on political topics may be included as well as articles from members on matters pertaining to your mission gross_receipts from bingo make up the bulk of your revenues in your most recently reported two years bingo revenue was j dollars one year more than half of which was from instant bingo and k dollars in the subsequent year more than and from annual membership dues of which was from instant bingo your only other revenue comes from your bull roasts law sec_501 of the code provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 provides that the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit revrul_66_179 1966_1_cb_139 compares the requirements for qualification under sec_501 and with regard to sec_501 it indicates that conducting substantial social activities for the benefit pleasure and recreation of members would not preclude exemption under sec_501 so long as such activities do not constitute the organization's primary activity it may be inferred from this that the promotion of social welfare ie the common good of civil society does not include the conduct of social activities ie activities for the recreational and personal enjoyment of private individuals since the latter cannot constitute a sec_501 organization's primary activity revrul_68_45 1968_1_cb_259 describes a veterans'_organization which engages in social welfare activities traditional to such organizations but whose main funding comes from the conduct of bingo_games open to the general_public revrul_68_45 1968_1_cb_259 and revrul_74_361 1974_2_cb_159 provide that whether an organization is primarily engaged in promoting social welfare is a facts and circumstances determination relevant factors include the manner in which the organization's activities are conducted resources used in conducting such activities such as buildings and equipment the time devoted to activities by volunteers as letter rev catalog number 47628k well as employees the purposes furthered by various activities and the amount of funds received from and devoted to particular activities revrul_81_95 1981_1_cb_332 considered the effect of engaging in political campaign activities on a sec_501 organization the ruling concludes that an organization may carry on lawful political activities and remain exempt under sec_501 of the code as long as it is primarily engaged in activities that promote social welfare in 28_tc_1128 the court held that an organization engaged in fund-raising activities through operation of bingo_games and whose actual charitable_contributions consisted of contributions to charitable institutions of insubstantial amounts when compared to its gross_receipts from operation of bingo_games did not qualify for exemption under sec_501 65_tc_620 states that t he operation of bingo_games for the production_of_income is a trade_or_business 98_f3d_190 held that instant bingo did not constitute game of bingo within the meaning of the statute excluding bingo_games from unrelated_business_income_tax application of law you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code because you are not primarily engaged in activities that promote social welfare - conducting bingo activities does not promote social welfare as described in sec_1 c - a i bingo accounts for the majority of your time expended in terms of staff volunteer work hours and also generates your highest gross revenue as discussed in smith-dodd businessman's association bingo and gaming in general is normally a commercial trade_or_business bingo is intrinsically recreational in nature and does not promote any sec_501 purpose furthermore more than half of your annual bingo proceeds come from instant bingo which is considered an unrelated_trade_or_business activity as described in julius m israel lodge you are distinguished from revrul_68_45 where bingo activities are clearly secondary to the conduct of a well-established social welfare program unlike the organization in this ruling you do not have a distinct social welfare program although bingo may be a means of raising funds for worthy causes the amounts of gaming proceeds that you have available for scholarship grants and other community welfare distributions have averaged less than five percent of your gross gaming receipts annually as in help the children the fact that so little of your gaming revenue has ultimately been used for community benefit indicates that it is not conducted for social welfare purposes rather it is incidental to recreational purposes your vetting and endorsement of candidates for the e political_party and purchasing of tickets to political fundraisers aid the political campaign function of the e party these activities help the e party select viable candidates and promote the visibility of such candidates these activities constitute political campaign intervention and are not in furtherance of social welfare purposes as described in treas reg section letter rev catalog number 47628k c -1 a ii as explained in revrul_81_95 it is permissible to conduct political campaign intervention activities as long as your primary purpose is one that furthers a social welfare purpose your primary activity is conducting bingo which is also not a social welfare purpose therefore you do not qualify for exemption under sec_501 of the code you also conduct bull roast events which are social events for your members in addition they also serve to raise funds that are used at least in part to purchase political fundraiser tickets these events are social and political in nature neither of which promotes social welfare although social and political activities will not preclude exemption under sec_501 of the code if they aren’t your primary activity your primary activity is conducting bingo which in and of itself is not a sec_501 purpose see revrul_66_179 the social and political activities you conduct in addition to your substantial bingo activities further affirm your preclusion under sec_501 conclusion you do not meet the requirements of sec_501 of the code because you are not operated primarily for the promotion of social welfare your social welfare activities are incidental to your overall social recreational and political campaign intervention purposes therefore you are not exempt under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number e e e e e one of the following declarations the law or authority if any you are relying on acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
